DETAILED ACTION
	This is in response to the above application field on 10/22/2020. Claims 21-37 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 21 and 33 recite “the one or more sutures” in lines 10 and 11 respectively. There is insufficient antecedent basis for this limitation in the claims.
	Claim 22 recites “the second member” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Double Patenting
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 32. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 and 28-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese et al. (US 2014/0364906).
Regarding claim 21, Palese et al. discloses a surgical device (10, FIGs 1-6, paragraphs [0029-0044]; FIGs 5-6A show an alternative embodiment of inserter 20’, which is disclosed as being used in combination with the device od FIGs 1-4) for capturing suture (FIG 6 shows the device capturing suture 274, paragraph [0041-0042]), comprising: a cannulated outer shaft (30, FIGS 1-6A, paragraphs [0034-0037]) extending along a longitudinal axis (150) from a proximal end (Proximal end 158 is shown in FIG 4 engaged with handle 50) to a distal end (The distal end of 162 is shown in FIGs 2-3 and 5-6A); an inner shaft (20’) received in the cannulated outer shaft (FIG 4 shows inserter 20 is received within driver 30), wherein the inner shaft is moveable through the outer shaft from a retracted position to an extended position (Paragraphs [0036-0040] disclose the slidable arrangement between 30 and 20, wherein the most proximal positioning is interpreted as a retracted position and a most distal positioning is interpreted as an extended position) where a distal end portion of the inner shaft is extendable distally beyond the distal end of the outer shaft (FIGs 5-6A show a configuration where a distal end of 20’ 

    PNG
    media_image1.png
    246
    656
    media_image1.png
    Greyscale


Regarding claim 22, Palese et al. discloses the member comprises one of a wire, rod (254 is disclosed as a jaw and is being interpreted as a rod because it forms an elongated rigid member) or tube, and wherein the second member is translatable from a retracted position to an extended position (Because 254 is constrained to 20’, which is translatable from a retracted to an extended position, the member is interpreted as also being translatable from a retracted position to an extended position).  
Regarding claim 23, Palese et al. discloses the projection is initially laterally offset from the longitudinal axis at a proximal portion and has the lateral curve back toward the longitudinal axis at a distal portion (See FIG 5 above; projection 64’ has a proximal portion offset from the longitudinal axis and extends along a distally extending lateral curve toward to longitudinal axis).  
Regarding claim 24, Palese et al. discloses the projection curves from a first lateral edge of the inner shaft (Bottom edge as viewed in FIG 5 above) toward a second lateral edge of the inner shaft (Top edge as viewed in FIG 5 above), opposite the first lateral edge (projection 64’ has a proximal portion positioned at the first lateral edge and extends along a distally extending lateral curve toward the second lateral edge).  
Regarding claim 25, Palese et al. discloses the projection has a smaller cross-section than a proximal portion of the inner shaft, when viewed in cross-section and end-on from a distal end of the surgical device (FIG 5 shows a narrow distal portion of projection 64’. FIG4 shows a cross section of the proximal portion of 20’. The projection has a smaller cross-section than a proximal portion of the inner shaft).  
Regarding claim 26, Palese et al. discloses the member extends parallel to the projection at a proximal portion of the projection (FIG 5 shows a proximal portion of 64’ and a corresponding proximal portion of 254 extend parallel to one another along at least some length) and is shaped along a distal portion thereof so that when actuated the member contacts the projection to form the at least part of the closed loop (FIG 5 shows that in closed position 262, the distal end of member 254 curves to touch the distal end of projection 64’ and form a closed loop 266, paragraphs [0041-0042]).  
Regarding claim 28, Palese et al. discloses a surgical device (10, FIGs 1-6, paragraphs [0029-0044]; FIGs 5-6A show an alternative embodiment of inserter 20’, which is disclosed as being used in combination with the device of FIGs 1-4) for trapping one or more sutures (FIG 6 shows the device capturing suture 274, paragraph [0041-0042]), comprising: a cannulated outer shaft (30, FIGS 1-6A, paragraphs [0034-0037]) extending along a longitudinal axis (150) from a proximal end (Proximal end 158 is shown in FIG 4 engaged with handle 50) to a distal end (The distal end of 162 is shown in FIGs 2-3 and 5-6A); an inner shaft (20’) received in the cannulated outer shaft (FIG 4 shows inserter 20 is received within driver 30), wherein the inner shaft is moveable through the outer shaft from a retracted position 
Regarding claim 29, Palese et al. discloses the projection is initially laterally offset from the longitudinal axis at a proximal portion and curves back toward the longitudinal axis at a distal portion (See FIG 5 above; projection 64’ has a proximal portion offset from the longitudinal axis and extends along a distally extending lateral curve toward to longitudinal axis).  
Regarding claim 30, Palese et al. discloses the projection curves from the first lateral edge of the inner shaft (Bottom edge as viewed in FIG 5 above) toward a second lateral edge of the inner shaft (Top edge as viewed in FIG 5 above), opposite the first lateral edge (projection 64’ has a proximal portion positioned at the first lateral edge and extends along a distally extending lateral curve toward the second lateral edge).  
Regarding claim 31, Palese et al. discloses the projection has a smaller cross-section than a proximal portion of the inner shaft, when viewed in cross-section and end-on from a distal end of the surgical device (FIG 5 shows a narrow distal portion of projection 64’. FIG4 shows a cross section of the 
Regarding claim 32, Palese et al. discloses the member extends parallel to the projection at a proximal portion of the projection (FIG 5 shows a proximal portion of 64’ and a corresponding proximal portion of 254 extend parallel to one another along at least some length) and is shaped along a distal portion thereof so that when actuated the member contacts the projection to form the at least part of the closed loop (FIG 5 shows that in closed position 262, the distal end of member 254 curves to touch the distal end of projection 64’ and form a closed loop 266, paragraphs [0041-0042]).  
Regarding claim 33, Palese et al. discloses a surgical device (10, FIGs 1-6, paragraphs [0029-0044]; FIGs 5-6A show an alternative embodiment of inserter 20’, which is disclosed as being used in combination with the device of FIGs 1-4) for capturing suture (FIG 6 shows the device capturing suture 274, paragraph [0041-0042]), comprising: a cannulated outer shaft (30, FIGS 1-6A, paragraphs [0034-0037]) extending along a longitudinal axis (150) from a proximal end (Proximal end 158 is shown in FIG 4 engaged with handle 50) to a distal end (The distal end of 162 is shown in FIGs 2-3 and 5-6A); an inner shaft (20’) received in the cannulated outer shaft (FIG 4 shows inserter 20 is received within driver 30), wherein the inner shaft is moveable through the outer shaft from a retracted position to an extended position (Paragraphs [0036-0040] disclose the slidable arrangement between 30 and 20, wherein the most proximal positioning is interpreted as a retracted position and a most distal positioning is interpreted as an extended position) where a distal end portion of the inner shaft is extendable distally beyond the distal end of the outer shaft (FIGs 5-6A show a configuration where a distal end of 20’ extends distally from outer shaft 30), wherein the distal end portion of the inner shaft includes a projection (64’, paragraph [0041]) that is initially laterally offset from the longitudinal axis at a more proximal portion (See FIG 5 above; projection 64’ has a proximal portion offset toward a lateral edge of the inner shaft) and has a lateral curve back toward the longitudinal axis at a distal portion (See FIG 5 
Regarding claim 34, Palese et al. discloses the projection curves from a first lateral edge of the inner shaft (Bottom edge as viewed in FIG 5 above) toward a second lateral edge of the inner shaft (Top edge as viewed in FIG 5 above), opposite the first lateral edge (projection 64’ has a proximal portion positioned at the first lateral edge and extends along a distally extending lateral curve toward the second lateral edge).  
Regarding claim 35, Palese et al. discloses the projection has a smaller cross-section than a proximal portion of the inner shaft, when viewed in cross-section and end-on from a distal end of the surgical device (FIG 5 shows a narrow distal portion of projection 64’. FIG4 shows a cross section of the proximal portion of 20’. The projection has a smaller cross-section than a proximal portion of the inner shaft).  
Regarding claim 36, Palese et al. discloses the member extends parallel to the projection at a proximal portion of the projection (FIG 5 shows a proximal portion of 64’ and a corresponding proximal portion of 254 extend parallel to one another along at least some length) and is shaped along a distal portion thereof so that when actuated the member contacts the projection to form the at least part of the closed loop (FIG 5 shows that in closed position 262, the distal end of member 254 curves to touch the distal end of projection 64’ and form a closed loop 266, paragraphs [0041-0042]).  
Regarding claim 21, Palese et al. discloses in an alternative embodiment, a surgical device (10, FIGs 1-4, paragraphs [0029-0040]) for capturing suture (Slot 74 is for capturing suture, paragraph [0030]), comprising: a cannulated outer shaft (30, FIGS 1-4, paragraphs [0034-0037]) extending along a longitudinal axis (150) from a proximal end (Proximal end 158 is shown in FIG 4 engaged with handle 50) 

    PNG
    media_image2.png
    428
    624
    media_image2.png
    Greyscale


Regarding claim 28, Palese et al. discloses in an alternative embodiment, a surgical device (10, FIGs 1-4, paragraphs [0029-0040]) for capturing suture (Slot 74 is for capturing suture, paragraph [0030]), comprising: a cannulated outer shaft (30, FIGS 1-4, paragraphs [0034-0037]) extending along a longitudinal axis (150) from a proximal end (Proximal end 158 is shown in FIG 4 engaged with handle 50) to a distal end (The distal end of 162 is shown in FIGs 2-3); an inner shaft (20) received in the cannulated outer shaft (FIG 4 shows inserter 20 is received within driver 30), wherein the inner shaft is moveable through the outer shaft from a retracted position to an extended position (Paragraphs [0036-0040] disclose the slidable arrangement between 30 and 20, wherein the most proximal positioning is interpreted as a retracted position and a most distal positioning is interpreted as an extended position) where a distal end portion of the inner shaft is extendable distally beyond the distal end of the outer shaft (FIGs 2-3 show a configuration where a distal end of 20 extends distally from outer shaft 30), .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Palese et al. (US 2014/0364906) in view of Spenciner et al. (US 2015/0088197).
Regarding claims 27 and 37, Palese discloses in the alternative embodiment, the invention substantially as claimed, as set forth above for claims 21 and 28. Palese further discloses recess 86 on the projection and protrusion 82 on the member are engageable to retain the sutures within slot 74.

Spenciner teaches in the same field of endeavor of surgical devices (100, paragraphs [0036-0039]) for capturing suture and inserting a bone implant (Abstract, FIG 1A-1B), wherein a portion (120) of the device has increased flexibility as a result of slots formed therein (Cutouts formed in the shaft, paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the member of Palese to comprise increased flexibility for the purpose of being able to partially deflect away from the projection such that the sutures can more easily enter the retaining slot. It further would have been obvious to achieve this increased flexibility by means of one or more slots formed along the member, as taught by Spenciner et al., as it is commonly known in the art that the flexibility of an element can be increased by removing material therefrom, for example by creating slots therein (Spenciner: paragraph [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771